ORDER
PER CURIAM.
Steven R. Bornhop (Father) appeals from the order of the trial court granting Michelle M. Bornhop’s (Mother) motion for new trial or in the alternative motion for relief from judgment and order.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion and find no error of law. VonSande v. Von-Sande, 858 S.W.2d 283, 236 (Mo.App. S.D. 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).